DETAILED ACTION
This office action is in response to the communication received on June 6, 2022 concerning application No. 16/414,215 filed on May 16, 2019.
	Claims 35-40, 49, 60-65, 69, and 73-77 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/06/2022 in regards to the 35 USC 112b rejection have been fully considered. The cancelation of claim 56 has been entered and the cancelation renders the previous rejection moot.
Applicant's arguments filed 06/06/2022 in at the beginning of page 7 have been fully considered but they are not persuasive. The arguments are seen as moot because Ralovich et al. (US 20160287214) as applied in the previous rejection of record is used to teach a graphics processing unit that performs a machine learning operation on ultrasound image data.
Applicant's arguments filed 06/06/2022 in regards to the 35 USC 103 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments on page 6 in regards to the Yu reference failing to teach a graphics processing unit mounted within a portable housing that includes the display of an ultrasound device and used for machine learning operations as shown, examiner respectfully disagrees. [0028], [0032], [0032], and fig. 4 of Yu clearly show that the cache memory 20, “is a memory, such as…shared graphics and main memory” and is located within the client facing portion of the device which [0020] discloses is a “portable tablet” that includes a display 60 that [0059] discloses is used to display the created images. In regards to applicants comment that “the server 10 which remotely operates the ultrasound processing operations as seen in fig. 4”, examiner understands that the server 10 operates the ultrasound processing operations however the display cache 20 is seen as the shared memory, not the memory located within the server 10. As for a graphics processing unit used for machine learning operations, Ralovich et al. (US 20160287214) as applied in the previous rejection of record is used to teach a graphics processing unit that performs a machine learning operation on ultrasound image data.
Applicant’s arguments with respect to Wang et al. (US 20170249744) have been considered but are moot because the new ground of rejection does not rely on Wang et al. as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the Tanter reference at the end of para. 2 on page 7 have been fully considered by are not persuasive. In response to the applicant’s arguments that Tanter fails to disclose or suggest combining the recited components in a portable ultrasound device, examiner respectfully disagrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich, and Chang to have the graphics processing unit be configured to perform more than 1000 giga float point operations per second. The motivation to apply the known technique of having the graphics processing unit be configured to perform more than 1000 giga float point operations per second of Tanter to the method of Chiang in view of Yu, Ralovich, and Chang would be to allow for the predictable results of processing images faster.
For at least the above reasons, the 35 USC 103 rejections of claims 35-40, 49, 60-65, 69, and 73-75 stand. 
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35, 69, 73 and 76-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 20140114190, hereinafter Chiang) in view of Yu et al. (US 20150313578, hereinafter Yu), Ralovich et al. (US 20160287214, hereinafter Ralovich), and Chang et al. (US 20170000464, hereinafter Chang).
Regarding claim 35, Chiang teaches a method of operating a portable medical ultrasound imaging device (Abstract), the portable medical ultrasound imaging device comprising a transducer probe ([0086] transducer/probe 150 in fig 9A), a portable housing ([0086], portable data/video processing unit in fig. 9A which should be labeled as housing 102) having a computer (single board computer 106 in fig. 9A) and a graphics processing unit ([0132], “computer motherboard 106 includes and input/output (i/o) and graphics chipset 1704”, the graphics chipset is considered the graphics processing unit) in the portable housing (fig. 9A shows that the computer 106 is located within the portable housing), the computer including at least one processor and at least one memory (microprocessor 1124 and core memory 1122 in fig. 17), a display (display 104 in fig. 9A) for displaying an ultrasound image ([0084] and figs. 8A-8C show an ultrasound image being displayed on display 104), and wherein the graphics processing unit is communicably coupled to the computer (fig. 17 shows that the graphic processing unit 1704 is a part of the computer 106 therefore they are communicably coupled), the method comprising the steps of: 4 MEl 36894961v.1Application No.: 16/414,215Docket No.: 122258-03006 
processing signals from a transducer in the transducer probe with an ultrasound beamforming device ([0099] explains the processing of signals by the ultrasound engine 108 which includes beamformer 1110); 
receiving, at the computer, a first input from a control panel (Claim 26 teaches that a computer receives a first input from a control panel); and 
in response to the first input, perform an operation ([0071], [0073] teach that the user inputs implement at least one of many operational and/or functions of the device).
Chiang does not specifically teach storing ultrasound image data in a shared memory located in the portable housing; and accessing the shared memory with the at least one processor and the graphics processing unit in response to the first input, and thereby processing ultrasound image data with the graphics processing unit executing a machine learning program configured to perform an iterative computational process to generate an output from the graphics processing unit.
However,
Yu in a similar field of endeavor teaches storing ultrasound image data in a shared memory located in the portable housing ([0028] discloses the ultrasound images are cached in the cache 20, [0031], “the cache 20 is a memory, such as…shared graphics and main memory” and [0032], “the cache 20 stores the image information”. Fig. 4 shows that the cache 20 is located at the client interface which [0020] discloses is a portable device), and accessing the shared memory with the graphics processing unit in response to an input, and thereby processing ultrasound image data with the graphics processing unit ([0032] discloses the display 18 includes a graphics processing unit (GPU) that assembles images using the data stored in the cache 20, the GPU therefore accesses the shared memory and processes the ultrasound image data. [0029] discloses input options are displayed and received in order to configure the display 18 for generating and displaying the ultrasound images meaning the inputs control the GPU’s ability to access the cache 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang to store ultrasound image data in a shared memory located in the portable housing and access the shared memory with the graphics processing unit in response to an input, and thereby processing ultrasound image data with the graphics processing unit. The motivation to apply the known technique of storing ultrasound image data in a shared memory located in the portable housing and accessing the shared memory with the graphics processing unit in response to an input, and thereby processing ultrasound image data with the graphics processing unit of Yu to the method of Chiang would be to allow for the predictable results of having multiple different processors be able to access the image data and perform the processing, thereby increasing the speed in which the data is processed.
Chiang in view of Yu do not specifically teach processing ultrasound image data with the graphics processing unit includes executing a machine learning program configured to perform an iterative computational process to generate an output from the graphics processing unit.
However, 
Ralovich in a similar field of endeavor teaches processing ultrasound image data ([0004] discloses that the imaging is ultrasound based meaning ultrasound data is generated) with the graphics processing unit executing a machine learning program configured to perform an iterative computational process ([0039], “a machine learnt classifier is applied by a processor (e.g., …graphics processing unit)”, [0039] goes on to further explain the machine learnt classifier is used to indicate whether an object is represented by the data. [0039]-[0041] disclose that the machine learnt classifiers are learning and relearning from the training data and feedback to improve the machine-learnt classifiers, meaning the program is an iterative computational process) to generate an output from the graphics processing unit ([0039] discloses “the machine-learnt classifier… indicates whether the object is represented by the data for the volume and where” the indication is considered to be the generated output and because the machine learnt classifier is being performed by the graphics processing unit the indication is considered to be from the graphics processing unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Chiang in view of Yu to process ultrasound image data with the graphics processing unit executing a machine learning program configured to perform an iterative computational process to generate an output from the graphics processing unit. the motivation to apply the known technique of processing ultrasound image data with the graphics processing unit executing a machine learning program configured to perform an iterative computational process to generate an output from the graphics processing unit of Ralovich to the method of Chiang would be to allow for the predictable results of providing an automated method for analyzing the ultrasound data.
Chiang in view of Yu and Ralovich do not specifically teach accessing the shared memory with the at least one processor and the graphics processing unit.
However, 
Chang in a similar field of endeavor teaches accessing the shared memory with the at least one processor and the graphics processing unit ([0053] discloses the CPU 510 and the GPU 520 share the system memory 530 and [0056], [0070] disclose the CPU is in control of the GPU and provides it with the address of the memory system 530. By having the CPU control the GPU both the CPU and GPU are accessing the shared memory and processing the data stored within the memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu and Ralovich to access the shared memory with the at least one processor and the graphics processing unit. The motivation to apply the known technique of accessing the shared memory with the at least one processor and the graphics processing unit of Chang to the method of Chiang in view of Yu and Ralovich would be to allow for the predictable results of combining the processing power of the at least one processor and graphics processing unit which would increase the computing power of the system.
Regarding claim 69, Chiang in view of Yu, Ralovich and Chang teaches the method of claim 35, as set forth above. Yu further teaches streaming ultrasound video data through the shared memory ([0092], “the processed images may be rendered or created and encoded as compressed image or video streams to the client portable device to display” because the images used to create the video streams are stored in the cache it is understood that the cache is involved with streaming the video data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich and Chang to stream ultrasound video data with the shared memory. The motivation to apply the known techniques of streaming ultrasound video data with the shared memory of Yu to the method of Chiang in view of Yu, Ralovich and Chang would be to allow for the predictable results of having the user be able to see the ultrasound procedure by streaming a real-time video of the ultrasound procedure on the display device. 
Regarding claim 73, Chiang in view of Yu, Ralovich, and Chang teaches the method of claim 35, as set forth above. Chiang further teaches the beamforming device is in the transducer probe or the device or wherein the beamforming device has a first beamformer in the transducer probe and a second beamformer in the device ([0099], “the ultrasound engine 108 includes a sampled-data beamformer 1110” which means that the beamformer is located within the device). 
Regarding claim 76, Chiang in view of Yu, Ralovich, and Chang teaches the method of claim 35, as set forth above. Chiang further teaches the ultrasound beamforming device is disposed in the portable housing ([0099], “the ultrasound engine 108 includes a sampled-data beamformer 1110” and fig. 9A shows the ultrasound beamformer electronics are located in the portable unit).
Regarding claim 77, Chiang in view of Yu, Ralovich, and Chang teaches the method of claim 76, as set forth above. Chang further teaches the ultrasound beamforming device generates beamformed image data that is stored in the shared memory ([0055] discloses the second area 532 of the system memory 530 stored beamformed data) and processed by the graphic processing unit and the at least one processor ([0070] discloses that the CPU and GPU in combination process the data stored in the system memory 530, [0054] additionally discloses in order for the GPU 520 to generate ultrasound images , the CPU 510 performs image processing on the scan data), the at least one processor comprising a central processing unit ([0070] and fig. 5 disclose that the processor is a CPU which is a central processing unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich and Chang to have the ultrasound beamforming device generates beamformed image data that is stored in the shared memory and processed by the graphic processing unit and the at least one processor, the at least one processor comprising a central processing unit. The motivation to apply the known technique of having the ultrasound beamforming device generates beamformed image data that is stored in the shared memory and processed by the graphic processing unit and the at least one processor, the at least one processor comprising a central processing unit of Chang to the method of Chiang in view of Yu, Ralovich and Chang would be to allow for the predictable results of combining the processing power of the graphics processing unit and at least one processer which would increase the computing power of the system.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Yu, Ralovich, and Chang as applied to claim 35 above, and further in view of Tanter et al. (“Ultrafast Imaging in Biomedical Ultrasound”, hereinafter Tanter).
Regarding claim 36, Chiang in view of Yu, Ralovich, and Chang teaches the method of claim 35, as set forth above. Chiang further teaches the display comprises a touchscreen display ([0084], “touch screen display 104”) on the portable housing having a tablet form factor.
Chiang in view of Yu, Ralovich, and Chang does not specifically teach the graphics processing unit is configured to perform more than 1000 giga float point operations per second.
However,
Tanter in a similar field of endeavor teaches graphics processing unit that is configured to perform more than 1000 giga float point operations per second (pg. 104, col. 2, para. 2, discloses the computational power produced by graphical processing units is about 1500 GFLOPs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich, and Chang to have the graphics processing unit be configured to perform more than 1000 giga float point operations per second. The motivation to apply the known technique of having the graphics processing unit be configured to perform more than 1000 giga float point operations per second of Tanter to the method of Chiang in view of Yu, Ralovich, and Chang would be to allow for the predictable results of processing images faster.

Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Yu, Ralovich, Chang, and Tanter as applied to claim 36 above, and further in view of Courtney et al. (US 20150366536, hereinafter Courtney).
Regarding claim 37, Chiang in view of Yu, Ralovich, Chang and Tanter teaches the method of claim 36, as set forth above. Chiang further teaches receiving, at the computer, a second input from the touchscreen display (claim 3 teaches that the computer receives a second input from the touch screen) of the portable housing ([0070] states that display 104 is a touch screen display and display 104 is located within the portable housing located in fig. 9A).
Chiang in view of Yu, Ralovich, Chang and Tanter does not specifically teach the input selects from a plurality of automated classifiers of the machine learning program.
However, 
Courtney in a similar field of endeavor teaches the input selects from a plurality of automated classifiers of the machine learning program ([0125] teaches inputting image data parameters into a pattern recognition algorithm where the algorithm can be a neural network and [0127] discloses that the input parameters influence the identification of the region of interest meaning the parameters are used to select the classifiers used in the neural network to identify the region of interest. Additionally, [0127] discloses that the system is automated making the classifiers automated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich, Chang and Tanter to have the input select from a plurality of automated classifiers of the machine learning program. The motivation to make this modification is so that the input can influence the identification of regions of interest, as recognized by Courtney ([0127]).
Regarding claim 38, Chiang in view of Yu, Ralovich, Chang, Tanter and Courtney teaches the method of claim 37, as set forth above. Chiang further teaches the second input corresponds to a double tap gesture against the touchscreen display (claim 4 teaches that the second input is a double tap gesture on the touch screen).
Regarding claim 39, Chiang in view of Yu, Ralovich, Chang, Tanter and Courtney teaches the method of claim 37, as set forth above. Chiang further teaches in response to the second input from the touchscreen display, displaying a first cursor inside a region of a virtual window displaying a magnified image (claim 5 teaches that the second input leads to the display of a first cursor).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Yu, Ralovich, Chang, Tanter, and Courtney as applied to claim 39 above, and further in view of Rothberg et al. (US 20170360412, hereinafter Rothberg).
Regarding claim 40, Chiang in view of Yu, Ralovich, Chang, Tanter, and Courtney teaches the method of claim 39, as set forth above. Chiang further teaches receiving, at the computer, a third input from the touchscreen display (claim 29 teaches receiving a third input from the touch screen display).
Chiang in view of Yu, Ralovich, Chang, Tanter, and Courtney does not specifically teach that the input is configured to actuate an ejection fraction measurement of a heart.
However, 
Rothberg in a similar field of endeavor teaches the input is configured to actuate an ejection fraction measurement of a heart ([0216]-[0217] and fig. 7D shows that when the user selects the “begin measurement” button at 724 an ejection fraction measurement is actuated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich, Chang, Tanter, and Courtney to have the input be configured to actuate an ejection fraction measurement of a heart. The motivation to make this modification is so that the system can assess the current condition of the heart, as recognized by Rothberg ([0216]).

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Yu, Ralovich, and Chang as applied to claim 35 above, and further in view of Rothberg et al. (US 20170360412, hereinafter Rothberg).
Regarding claim 49, Chiang in view of Yu, Ralovich, and Chang teaches the method of claim 35, as set forth above. Chiang further teaches receiving, at the computer, a further input from the display to select a machine learning operation or computer aided operation displayed on a menu on the display from a plurality of such operations ([0073] teaches that the user inputs implement at least one of many operational and/or functions of the device which represent a computer aided operation. Figs. 4A-4C show that the options are displayed as a menu on the display).
Chiang in view of Yu, Ralovich, and Chang does not specifically teach at least one such operation comprising modifying a transducer probe position for a cardiac imaging procedure.
However, 
Rothberg in a similar field of endeavor teaches an operation comprising modifying a transducer probe position for a cardiac imaging procedure ([0185], “the computing device 04 may use a machine learning technique to directly map the ultrasound image 110 to an output to provide to the user such as an indication of proper positioning or an instruction to reposition the ultrasound device 102 (e.g., instruction 108)” and [0192], “the target position 204 may be over a heart of the subject”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich, and Chang to have an operation comprising modifying a transducer probe position for a cardiac imaging procedure. The motivation to make this modification is so that the transducer probe can be in the correct position for imaging, as recognized by Rothberg ([0192]).

Claims 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Yu, Ralovich, and Chang as applied to claim 35 above, and further in view of Slayton et al. (US 20070167709, hereinafter Slayton).
Regarding claim 60, Chiang in view of Yu, Ralovich, and Chang teaches the method of claim 35, as set forth above. Chiang further teaches the portable housing has a tablet form factor ([0069], “the housing 102 can be implemented in a tablet form factor”), the portable housing having a front panel ([0069], “the housing 102 having a front panel 101”), wherein the display is a touchscreen display ([0069], touch screen display 104) for displaying the ultrasound image (fig. 20 shows that the touch screen display displayed ultrasound images), the touchscreen display being disposed on the front panel ([0069], “the touchscreen display 104 is disposed on the front panel 101”), the portable medical ultrasound imaging device including an ultrasound beamformer circuit of the ultrasound beamforming device disposed in the portable housing (fig. 11 shows that beamformer 1110 is located within the ultrasound engine 108 which fig. 9A shows is located within the portable housing), the touchscreen display and the ultrasound beamforming device being communicably coupled to the computer (fig. 9A shows that the display 104 and the ultrasound engine 108 are coupled to the computer 106), the method further comprising the steps of: receiving ultrasound image data of the region of interest ([0009] “ultrasound image displayed on the touchscreen display” and [0079] teaches that a user touches the touch screen in the vicinity of a region of interest meaning that the region of interest is received and displayed on the touch screen).
Chiang in view of Yu, Ralovich, and Chang does not specifically teach the transducer probe has an electromagnetic sensor and the system receives camera image data of a region of interest.
However, 
Slayton in a similar field of endeavor teaches the transducer probe has an electromagnetic sensor ([0054], “the positioning indicator can comprise an electromagnetic device configured within transducer 102 that can be suitably by electromagnetic sensors”) and the system receives camera image data of a region of interest ([0057] describes a video camera that captures footage of the position and orientation of the transducer 602 on with respect to the treatment area where the treatment area includes the region of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich, and Chang so that the transducer probe has an electromagnetic sensor and the system receives camera image data of a region of interest. The motivation to make this modification would be to allow for the position of the transducer to be known in relation to the region of interest, as recognized by Slayton ([0052], [0057]).

Claims 61-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ralovich as applied to claim 35 above, and further in view of Pelissier et al. (US 20160278739, hereinafter Pelissier).
Regarding claim 61, Chiang in view of Yu, Ralovich, and Chang teaches the method of claim 35, as set forth above. Chiang in view of Yu, Ralovich, and Chang does not specifically teach encrypting data with the portable medical ultrasound imaging device.
However, 
Pelissier in a similar field of endeavor teaches encrypting data with the portable medical ultrasound imaging device ([0103], “ultrasound imaging device 104 encrypts ultrasound image data” and [0027] teaches the ultrasound device is a laptop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich, and Chang to encrypt data with the portable medical ultrasound imaging device. The motivation to make this modification is to ensure better security, as recognized by Pelissier ([0103]).
Regarding claim 62, Chiang in view of Yu, Ralovich, Chang, and Pelissier teaches the method of claim 61, as set forth above. Pelissier further teaches the encrypting step is performed with an encryption circuit ([0144] teaches a multitude of circuits are capable of performing the steps of the method and embodiments described in the application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich, Chang, and Pelissier to have the encrypting step be performed with an encryption circuit. The motivation to make this modification is to ensure better security, as recognized by Pelissier ([0103]).
Regarding claim 63, Chiang in view of Yu, Ralovich, Chang, and Pelissier teaches the method of claim 61, as set forth above. Pelissier further teaches operating an encryption program ([0103], “ultrasound imaging device 104 encrypts ultrasound image data using a separate protocol”, where the protocol is considered the program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich, Chang, and Pelissier to operate an encryption program. The motivation to make this modification is to ensure better security, as recognized by Pelissier ([0103]).
Regarding claim 64, Chiang in view of Yu, Ralovich, Chang, and Pelissier teaches the method of claim 61, as set forth above. Pelissier further teaches ultrasound data is encrypted ([0103], “ultrasound imaging device 104 encrypts ultrasound image data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich, Chang, and Pelissier to encrypt ultrasound data. The motivation to make this modification is to ensure better security, as recognized by Pelissier ([0103]).

Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Yu, Ralovich, and Chang and Pelissier as applied to claim 61 above, and further in view of Shaya (US 20120029303).
Regarding claim 65, Chiang in view of Yu, Ralovich, Chang, and Pelissier teaches the method of claim 61, as set forth above. Chiang in view of Yu, Ralovich, Chang, and Pelissier does not specifically teach encrypting patient data. 
However, 
Shaya in a similar field of endeavor teaches encrypting patient data ([0058], “patient device 36 encrypts patient diagnostic information and information identifying the patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Chiang in view of Yu, Ralovich, Chang, and Pelissier to encrypt patient data. The motivation to make this modification is to securely transmit patient information, as recognized by Shaya ([0057]).

Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Yu, Ralovich, and Chang as applied to claim 35 above, and further in view of Ryu et al. (US 20170020490, hereinafter Ryu).
Regarding claim 74, Chiang in view of Yu, Ralovich, and Chang teaches the method of claim 35, as set forth above. Chiang further teaches the portable ultrasound device includes a tablet display device ([0069], “housing 102 can be implemented in a tablet”).
Chiang in view of Yu, Ralovich, and Chang does not specifically teach the portable device has a first circuit board stacked over a second circuit board.
However, 
Ryu in a similar field of endeavor teaches the portable device has a first circuit stacked over a second circuit mounted on a circuit board ([0060], “the plurality of circuit boards 600 may be arranged in a vertical stacking structure from a top to a bottom of the circuit portion accommodating space in the external housing 500”, [0058] teaches the external housing 500 is a part of the portable ultrasonic diagnostic apparatus and fig. 3 shows that the circuits are mounted on top of an initial circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Chiang in view of Yu, Ralovich, and Chang to have the portable device include a first circuit board stacked over a second circuit board. The motivation to make this modification it to free up space in the system, as recognized by Ryu ([0060]).

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Yu, Ralovich, Chang, and Tanter as applied to claim 36 above, and further in view of Mullick et al. (US 20150087982, hereinafter Mullick).
Regarding claim 75, Chiang in view of Yu, Ralovich, Chang, and Tanter teaches the method of claim 36, as set forth above. Chiang further teaches receiving a response to a touchscreen actuated menu of diagnostic operations ([0073] teaches that the user inputs implement at least one of many operational and/or functions of the device and figs. 4A-4C shows that the operations are laid out on the touchscreen in a menu format). 
Chiang in view of Yu, Ralovich, Chang, and Tanter does not specifically teach wherein one of the diagnostic operations is to detect a cancerous lesion for a breast, liver, or thyroid. 
However, 
Mullick in the same field of endeavor teaches a diagnostic operation for detecting a cancerous lesion for a breast, liver, or thyroid ([0030], “the method may be performed for detecting a lesion in the breast thereby detect breast cancer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Chiang in view of Yu, Ralovich, Chang, and Tanter to have an operation for detecting a cancerous lesion for a breast, liver, or thyroid. The motivation to make this modification is so that the system can identify whether cancer is present in the ultrasound image, as recognized by Mullick ([0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791